(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, un auto de certiorari fué expedido en este caso como resultado de los hechos alegados en la solicitud, demostrativos de cier-tos supuestos errores de procedimiento cometidos por la corte de dis-trito y de una supuesta falta de jurisdicción en ésta; y
Por cuanto, ante los hechos revelados por el return, comprensivo del récord completo de lo que ocurrió anté la Comisión de Indemni-zaciones a Obreros y ante la corte de distrito, quedan subsanados los defectos del recurso de revisión y desvanecidos los supuestos errores de procedimiento y la supuesta falta de jurisdicción:
*973PoR tanto, se anula el auto expedido y se ordena la devolución a la corte de distrito de los autos originales elevados a este Tribunal de acuerdo con lo dispuesto en dicbo auto.
Por la Corte, a propuesta de sus distintos jueces, se declaró no haber lugar a expedir el auto solicitado en los siguientes casos:
Certioraries: Nos. 980, 981, 982, 983, 984, 987, 988, 991, 992, 993, 994, 995, 996, 997, 998, 999, 1000, 1001, 1002, 1003, 1005.
Autos inhibitorios: No. 62.